Per Curiam.
Patrick J. Peartree was admitted to the practice of law in Nebraska on June 25, 1973. It appears that thereafter he became licensed to practice law in the State of Arizona.
In judgments and orders dated March 18, 1994, and December 2, 1994, the Arizona Supreme Court disbarred Peartree for conduct in violation of his duties and obligations as a lawyer as set forth in the “Judgment and Order” of the Arizona Supreme Court and in the reports of the Disciplinary Commission of the Arizona Supreme Court dated November 10, 1993, and September 1, 1994. The November 10 report states as follows:
The complaint contains seven counts, all of which detail Respondent’s abandonment of his practice in April 1992. In Count One, after handling the client’s trial, Respondent failed to return the client’s telephone calls, failed to notify the client that he had relocated to Indiana, and failed to comply with the court’s order to file an application for costs and attorney’s fees.
In Count Two, Respondent left the state and abandoned the client’s case before collecting the total $1,800 arbitration award for his client. Although Respondent did forward one payment on the judgment to the client after relocating, he never sent the final payment, although he told the client it was in the mail.
In Count Three, after accepting $500 from the client to assist in the formulation of the client’s corporation, Respondent failed to perform the work he had indicated he would do.
Count Four details Respondent’s retention by a client *50concerning a landlord-tenant dispute, for which he was paid $3,200. After losing at arbitration, the client gave his rent payment to Respondent to deposit in his trust account pending resolution of the matter on appeal. When the matter settled, Respondent ignored repeated requests to transfer those funds to the title company.
In Count Five, Respondent was paid $300 to handle a client’s dissolution. Respondent sent the client a petition for dissolution which was missing a great deal of information. The client revised the petition and returned to Respondent’s office, only to discover his office had closed. Respondent later telephoned the client from Indiana and told her that he would refund $150.
In Count Six, Respondent was paid $1,350 to handle another client’s dissolution. Some time after the client signed the divorce papers a court date was set, but the client was told there was no need for her to appear in court. Respondent never informed the client of what happened in court or that he was relocating to another state. When the client located Respondent in Indiana, Respondent told her that her divorce was final. This was not true, however; the client was not yet divorced.
Count Seven also concerns Respondent’s retention by a client to handle a dissolution, for which he was paid $1,749. Before completing this client’s dissolution, Respondent moved to Indiana and ceased communication with the client.
In five of these matters, Respondent failed to file written responses to the State Bar’s inquiries into the allegations. In all seven of these matters, Respondent failed to notify the clients of his impending move to Indiana.
. . . Respondent did not object, did not file a statement on review, and did not request oral argument before the Commission.
The Commission agrees . . . that Respondent’s conduct was in violation of ER 1.2, ER 1.3, ER 1.4, ER 1.5, ER 1.15, ER 1.16, ER 3.4(c), ER 5.3, ER 8.1(b), ER 8.4, and Supreme Court Rule 51(h) and (i).
*51Although the Commission generally reviews The American Bar Association’s Standards for Imposing Lawyer Sanctions in determining the appropriate sanction for a violation of the Rules of Professional Conduct, the Commission believes the conduct in this instance is so egregious as to render a review of that guideline unnecessary. Respondent accepted representation of, and retainers from, numerous clients, then, without warning, abandoned their cases. He failed to send the balance of an arbitration award to one client. Another client was compelled to handle the details of the formation of his corporation on his own, when Respondent failed to determine whether the corporate name was available and obtain the original corporate papers and corporate seal. Respondent left three other clients with unresolved dissolutions, incorrectly informing one of them that her divorce was final. In another instance, Respondent failed to transfer a client’s funds from Respondent’s tmst account when the client’s case settled. Virtually all of his clients suffered injury as a result. Respondent’s complete failure to participate in these disciplinary proceedings is another clear indication that he has abandoned his practice without notice to clients or the Bar.
Respondent’s violations are so numerous that nearly every Standard addresses some aspect of his misconduct. All indicate disbarment is the only appropriate sanction. The Commission agrees with the Hearing Committee that “Respondent lacks the character, ethics, and fitness to practice law in the State of Arizona. The Commission recommends disbarment.
On April 4, 1994, citing Peartree’s disbarment in Arizona, the Counsel for Discipline of the Nebraska State Bar Association, pursuant to Neb. Ct. R. of Discipline 21(A) (rev. 1992), filed a motion for reciprocal discipline of Peartree in Nebraska.
Without admitting any wrongdoing, but admitting his disbarment in Arizona, Peartree has voluntarily surrendered his license to practice law in the State of Nebraska and has further freely and voluntarily consented to the entry of an order of *52disbarment in the State of Nebraska.
Peartree waived his right to notice, appearance, and hearing prior to entry of this order.
We accept Peartree’s surrender of his license to practice law in Nebraska and order him disbarred from the practice of law in the State of Nebraska effective immediately.
Judgment of disbarment.
Fahrnbruch, J., not participating.